NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                            OCT 20 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

SYED RAZA HUSSAIN RIZVI,                         No. 04-71176

              Petitioner,                        Agency No. A077-384-663

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 5, 2010
                            San Francisco, California

Before: KLEINFELD and GRABER, Circuit Judges, and MOLLOY,** District
Judge.


       Two of us read as an adverse-credibility determination the Board of

Immigration Appeals’s (BIA) statement that Rizvi was “not believable.” de-Leon-



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **     The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
Barrios v. I.N.S., 116 F.3d 391, 394 (9th Cir. 1997). Our case law at the time

provides the context for why the BIA simultaneously mentioned an applicant’s

burden of proof and his need to provide corroborative evidence. See Kataria v.

INS, 232 F.3d 1107, 1113 (9th Cir. 2000) (“[T]he BIA may not require

independent corroborative evidence from an asylum applicant who testifies

credibly in support of his application.”), superseded by statute, REAL ID Act of

2005, Pub. L. No. 109-13, 119 Stat. 231.




      There was substantial evidence to support this adverse credibility finding

because of the many discrepancies throughout Rizvi’s six hearings, as well as his

own admission of having made incorrect statements before the IJ. Rizvi, therefore,

failed to show past persecution or to satisfy the subjective component of the

well-founded fear standard, Blanco-Comarribas v. INS, 830 F.2d 1039, 1042–43

(9th Cir. 1987), and is thus ineligible for asylum. See Estrada-Posadas v. INS, 924

F.2d 916, 918 (9th Cir. 1991), overruled on other grounds by Thomas v. Gonzales,

409 F.3d 1177, 1180 (9th Cir. 2005) (en banc).




      Even if we were to hold that the BIA did not make an explicit adverse

credibility finding and we interpreted its decision as going instead to the burden of


                                           2
proof, we are all agreed that there is substantial evidence to support the

determination that Rizvi failed to bear his burden of proof. Rizvi’s allegations

throughout his hearings were inconsistent, lacking in detail, and he admitted

making incorrect statements. See 8 C.F.R. § 208.13(a) (“[T]he burden of proof is

on the applicant . . . .”). Because Rizvi failed to satisfy the standard for asylum, he

necessarily has failed to satisfy the more rigorous standard for withholding of

removal. See de Leon-Barrios, 116 F.3d at 394.




         Although “scant reference[s] to an argument . . . put the BIA on notice and

constitute[] exhaustion,” Kin v. Holder, 595 F.3d 1050, 1055 (9th Cir. 2010), and

thus suffice to give us jurisdiction over Rizvi’s Convention Against Torture claim,

this likewise fails on account of Rizvi’s failure to bear his burden of proof and lack

of believability. See Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir.

2006).




         The petition for review is therefore DENIED.




                                            3